DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 9 and 16 describe the mounting frame having a web that is not described in the specification


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ries (US 2015/0196867 A1).
Re. claim 1, Ries teaches the implantable medical device, comprising: 
a device housing having a first device housing shell (figure 1F-G, first housing portion 72) and a second device housing shell (figure 1F-G, second portion housing 74), wherein said device housing surrounding an interior (figure 1G, housing 70 surrounding interior); 
an electrical component disposed in said interior and is a battery or a capacitor (figure 1H, battery 66, capacitor 68 within interior of housing); and 
a mounting frame disposed in said interior and surrounding said electrical component (figure 1H, frames 10, 64 within the interior and surrounding battery 66 and capacitor 68), said mounting frame having at least one clamping structure configured to exert a force onto said electrical component to fix said electrical component in said interior of said device housing (figure 1G, polymeric portions 30 contained within outer perimeter allow the IMD for structural rigidity).

Re. claim 2, Ries teaches the implantable medical device wherein said at least one clamping structure is configured to assume at least a first state and a second state, wherein in the first state no force is exerted by said at least one clamping structure onto said electrical component, and in the second state a force is exerted by said at least one clamping structure onto said electrical component to fix said electrical component in said interior of said device housing (paragraph 0042 – structural rigidity 

Re. claim 3, Ries teaches the implantable medical device wherein said at least one clamping structure is configured to be transferred from the first state into the second state when said electrical component is disposed in said mounting frame or when said device housing is closed by assembling together said first and second device housing shells (paragraph 0042 – structural rigidity of the IMD stiffness is given by a first polymeric portion for rigidity and a second polymeric portion providing a compression fit of the components in the IMD assembly).

Re. claim 4, Ries teaches the implantable medical device wherein: 
said first device housing shell has a base and a circumferential wall starting therefrom (figures 1F-G, first housing portion 72); and/or 
said second device housing shell has a base and a circumferential wall starting therefrom (figures 1F-G, second housing portion 74).

Re. claim 5, Ries teaches the implantable medical device wherein said at least one clamping structure is a protrusion of said mounting frame, wherein said protrusion of said mounting frame in the first state of said at least one clamping structure extends perpendicularly to said base of said first device housing shell or perpendicularly to said base of said second device housing shell (figure 1E, polymeric portion 30 extends from the base or frame 10).

Re. claim 6, Ries teaches the implantable medical device wherein said protrusion of said mounting frame has an end, wherein said protrusion of said mounting frame tapers towards said end of 

Re. claim 7, Ries teaches the implantable medical device wherein said at least one clamping wherein said at least one clamping structure has at least one region that is deformable, such that by way of a deformation of said at least one region of said at least one clamping structure, said at least one clamping structure can be transferred from the first state into the second state (paragraph 0062 – second polymeric portions 30 [clamping surface] includes the contact surface 32 that is deformed with other components of the IMD, shown in figure 1G).

Re. claim 8, Ries teaches the implantable medical device wherein said at least one clamping structure in the second state is inclined in a direction of said base of said first device housing shell and thus presses against said electrical component to exert the force onto said electrical component (figure 1G, polymeric portion 30 exerts force and presses on the electrical components).

Re. claim 14, Ries teaches the implantable medical device wherein said mounting frame has a further clamping structure, said further clamping structure is: 
a further protrusion of said mounting frame (figure 1E, polymeric portion 30 extends from the base or frame 10); or 
a further rocker.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ries (US 2015/0196867 A1) as applied to claims 1-8, 14 above, and further in view of Day (US 2017/0127543 A1).
Re. claim 9 and 15-16, Ries teaches all of the elements of the claimed invention as stated above, but does not teach the frame having a web and rocker clamp.
Day teaches the implantable medical device wherein said mounting frame has a web (figure 7, structural casing 251 includes interconnected parts such as a battery coupled to electrical contacts and retaining members); and 
said at least one clamping structure is a rocker, said rocker contains at least a first arm and a second arm, wherein said first arm and said second arm protrude in different directions from said web formed by said mounting frame (figure 7, retaining structure 256 has an exposed/protruding first part above the casing 251 [frame] and second part below).
Ries and Day are analogous arts as they are both within the field of implantable medical devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ries to incorporate the teachings of Day in order to engage the power source/electrical components within the frame/housing in place (paragraphs 0063-0064).

Re. claim 10, Day further teaches the implantable medical device wherein: 
said first arm in the first state extends inclined towards said base of said first device housing shell (figure 7, first part of retaining structure 256 is inclined from the casing 251); and/or 
said second arm extends in the first state perpendicularly to said base of said first device housing shell (figure 7, extended/protruding portion of retaining structure 256 extends outward perpendicularly from the casing 251).

Re. claim 11, Day further teaches the implantable medical device wherein said second arm is longer than said first arm (figure 7, protruding second part of the retaining member 256 is longer than the first part).

Re. claim 12, Day further teaches the implantable medical device wherein said at least one clamping structure in the first state can be tilted into the second state by exerting a force onto said first arm (paragraph 0063-0064, retaining member 256is naturally tilter to provide a friction fit for the e power source 250 to the housing 220).

Re. claim 13, Day further teaches the implantable medical device wherein said mounting frame has a bar, a first edge with a recess formed therein and an opposite second edge with an opposite recess formed therein (figure 7, vertical bars perpendicular to the elongated sides of the retaining member 256 with a second duplicate bar with a recess underneath), wherein said bar runs between said recess of said mounting frame on said first edge and said opposite recess of said mounting frame on said second edge (figure 7, opposing vertical bars are between the recess below the retaining member 256).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Casby (US 6,118,652) teaches an implantable medical device with a casing including an electrode assembly secured by clamps against portions of a capacitor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792